Citation Nr: 0732725	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-38 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 60 percent 
for acne, seborrhea, and ultraviolet x-ray residuals, facial, 
with basal and squamous cell carcinomas and actinic keratosis 
of the face, eyelids, and hands (herein referred to as x-ray 
residuals).

2.  Entitlement to a disability rating higher than 30 percent 
for post-traumatic osteoarthritis of the left shoulder 
(previously diagnosed as paresthesia and myositis, left upper 
extremity) (herein referred to as a left shoulder condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to April 
1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In his November 2004 substantive appeal (on VA Form 9), the 
veteran requested a hearing at the RO before a Veterans Law 
Judge of the Board (Travel Board hearing).  However, in a 
March 2005 letter to the Board, the veteran withdrew his 
request.


FINDINGS OF FACT

1.  The veteran's service-connected x-ray residuals are 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features 
including his eyes, lips, forehead, face, neck, and nose.

2.  The veteran had a serial excision and microscopic 
examination of skin cancer repair which resulted in a partial 
loss of his right ear.

3.  The veteran is right-handed; as a result of his left 
shoulder disability, he has limitation of motion in that 
shoulder - especially on flexion, which, when considering 
the extent of his pain, is to only 20 degrees.  But he 
already has the highest possible schedular rating that he can 
receive for limitation of motion of a minor upper extremity, 
and there are no objective clinical indications of ankylosis, 
impairment of his humerus, etc., marked interference with 
employment, or frequent periods of hospitalization to 
otherwise render inadequate the application of the regular 
rating schedule standards.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 80 percent rating, but 
no greater, for the x-ray residuals.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 3.400, 4.1-4.14, 4.4, 4.45, 
4.118, Diagnostic Code 7800 (2007). 

2.  The criteria also are met for a separate 10 percent 
disability rating for the partial excision of the right ear.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 3.400, 
4.1-4.14, 4.4, 4.45, 4.87, Diagnostic Code 6207 (2007). 

3.  The criteria are not met, however, for a disability 
rating higher than 30 percent for the left shoulder 
condition.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. §§ 3.321(b)(1), 3.400, 4.1-4.14, 4.4, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5201 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters from the RO in April and December 2003, and in March 
2007 (1) informed the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claims; (2) informed him about the information and evidence 
that VA will seek to provide; (3) informed him about the 
information and evidence he is expected to provide; and (4) 
requested him to provide any evidence in his possession that 
pertains to the claims, or something to the effect that he 
should "give us everything you've got pertaining to your 
claims."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See, too, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  Also keep in mind the Board 
is at least partially granting additional benefits, so 
obviously no prejudice in going ahead and doing that.

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  In 
addition, VA afforded the veteran appropriate compensation 
examinations to determine the nature and severity of his 
disability.  Accordingly, the Board finds that no further 
assistance is necessary to meet the requirements of the VCAA 
or Court.

I.  X-ray Residuals

VA determines disability ratings by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Service medical records show the veteran had an x-ray 
exposure in service to treat his severe acne.  In an August 
1948 rating decision, the RO granted service connection and 
assigned a 10 percent evaluation for acne rosacea with a 
retroactive effective date of April 28, 1946.  In a February 
1950 rating decision, the RO granted a higher 30 percent 
rating with an effective date of February 23, 1950.  In a 
May 1996 rating decision, the RO granted a 50 percent 
evaluation with an effective date of April 17, 1992.  And in 
a July 2003 rating decision, the RO assigned a 60 percent 
evaluation effective March 31, 2003.  The veteran wants an 
even higher rating.

VA evaluated the veteran's disability due to x-ray residuals 
by analogy to dermatitis under Diagnostic Code (DC) 7806.  At 
the time the veteran filed his claim, VA assigned a 30 
percent evaluation for dermatitis with constant exfoliation 
or itching, extensive lesions, or marked disfigurement; and a 
50 percent evaluation for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  See 38 C.F.R. § 
4.118, DC 7806.



During the pendency of this appeal, VA issued new regulations 
for evaluating skin disabilities, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Under the 
revised criteria for dermatitis or eczema, a 60 percent 
rating requires evidence of exposure to more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected; or the need for constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period.  Id.

The Board sees the veteran already has the maximum possible 
rating of 60 percent under DC 7806.  So there must be some 
other basis for assigning a higher rating, including extra-
schedular.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-
2000 (Apr. 10, 2000).  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  
See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See also Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In addition, VA may rate the veteran's disability under DC 
7800 for disfigurement of the head, face, or neck.  Under 
this Code, VA assigns an 80 percent evaluation for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  Id.

Note 1 lists the eight characteristics of disfigurement which 
include:  (1) Scar 5 or more inches (13 or more cm.) in 
length; (2) Scar at least one-quarter inch (0.6 cm.) wide at 
its widest part; (3) Surface contour of scar elevated or 
depressed on palpation; (4) Scar adherent to underlying 
tissue; (5) Skin hypo or hyperpigmented in an area exceeding 
six square inches (39 sq. cm.); (6) Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and (8) Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  Id.

Note 2 indicates that VA should rate tissue loss of the 
auricle under DC 6207 and anatomical loss of the eye under DC 
6061 or DC 6063, as appropriate.

Applying the former criteria to the facts of this case, the 
Board finds that the veteran's disability warrants at most a 
50 percent evaluation under DC 7806.  At a VA examination in 
March 1996, the examiner noted the veteran's face and neck 
were grossly erythematous with numerous fibrotic and atrophic 
scars on his face consistent with previous surgeries and 
ablation of skin cancers.  In this regard, the examiner found 
bilateral infraorbital ectropion of the veteran's eyelids and 
numerous erthematous grey keratotic plaques on his forehead, 
cheeks, and neck.  The medical evidence shows the veteran 
received treatment for this condition with multiple lesions 
removed from his face and reconstruction required of his 
eyelids.  Indeed, the examiner opined that radiation exposure 
in service and after service had contributed to the basal and 
squamous cell carcinomas as well as the actinic keratosis.  
Again, though, this only provides grounds for at most a 50 
percent rating under the former DC 7806, and he already has a 
rating higher than that, so there is no additional benefit to 
be had.

The veteran's current 60 percent rating is under the revised 
DC 7806.  At a compensation examination in August 2006, a VA 
examiner indicated the veteran's disability affected 50-60 
percent of exposed areas and affected 30-40 percent of his 
entire body.  Hence, this condition affects more than 40 
percent of his exposed areas - a requirement for the maximum 
possible 60 percent rating under the revised DC 7806.



Considering also DC 7800, however, the Board finds that the 
veteran's disability warrants an even higher 80 percent 
disability rating.  Pictures taken during the August 2006 
compensation examination show his x-ray residuals include 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features 
including his eyes, lips, forehead, face, neck, and nose.  
Hence, these photographs provide sufficient evidence to 
support an 80 percent evaluation under the revised DC 7800.

As well, the Board finds evidence to support a separate 10 
percent rating for partial loss of the veteran's right 
auricle.  The authority for the assignment of a separate 
10 percent rating comes from DC 7800, Note 2, which states 
that VA should rate tissue loss of the auricle under DC 6207.  
Under DC 6207, VA assigns a 10 percent rating for deformity 
of one auricle with loss of one-third or more of the 
substance.  Here, the record establishes that VA excised 
about a third of the veteran's right auricle in August 2005.  
As such, it is permissible to assign this additional 
10 percent rating.

II.  Left Shoulder Disorder

Service medical records show the veteran injured his left 
shoulder during training exercises.  In an August 1948 rating 
decision, the RO granted service connection and assigned a 20 
percent evaluation for paresthesia with a retroactive 
effective date of April 28, 1946.  In a February 1950 rating 
decision, the RO decreased the veteran's evaluation to 10 
percent effective February 23, 1950.  In a July 2003 rating 
decision, the RO assigned a 30 percent evaluation effective 
March 31, 2003.  He wants an even higher rating.

According to the report of his August 2006 VA examination, 
the veteran is 
right-hand dominant, so his left shoulder disability affects 
his "minor" (as opposed to "major") upper extremity.



VA rates limitation motion of the arm under DC 5201.  Under 
this code, a 20 percent rating is assigned for limitation of 
motion of the "minor" arm to shoulder level or to midway 
between the side and shoulder level.  A 30 percent rating 
requires motion limited to 25 degrees from the side.  See 38 
C.F.R. § 4.71a, DC 5201.

VA considers normal flexion of the shoulder to be to 180 
degrees, normal abduction also to 180 degrees, normal 
external rotation to 90 degrees, and normal internal rotation 
also to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

According to the results of the range-of-motion testing 
conducted during the August 2006 VA examination, the veteran 
had limitation of motion in his left shoulder; his flexion 
was to only 40 degrees with pain from 20 to 40 degrees, 
abduction was to 90 degrees with pain from 70 to 90 degrees, 
external rotation also was to 90 degrees with pain at 80 
degrees, and internal rotation was to 90 degrees, as well, 
also with pain at 80 degrees.  There also were objective 
clinical indications of pain, stiffness, weakness, 
incoordination, decreased speed of joint motion, 
and tenderness - as a symptom of inflammation.  But there 
was no deformity, giving way/instability, episodes of 
dislocation, subluxation, or locking, effusions, flare-ups of 
joint disease, or inflammatory arthritis - including any 
incapacitating episodes of arthritis.  The examiner diagnosed 
post-traumatic osteoarthritis of the left shoulder, 
reiterating the veteran experienced associated pain and 
noting his disability significantly affected his usual daily 
activities in a number of ways - severely insofar as doing 
chores, shopping, or exercising, also prevented him from 
participating in sports, recreation, traveling and driving, 
and to a lesser extent moderately affected his feeding, 
bathing, dressing and grooming, and only mildly affected his 
toileting.

The veteran had what amounts to severe limitation of motion 
during that VA medical evaluation, especially on flexion of 
his left shoulder.  Although flexion was theoretically 
possible to 40 degrees, he effectively had only 20 degrees of 
flexion since that is the point when he began experiencing 
pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45, and 4.59 (when determining 
the severity of musculoskeletal disabilities such as the one 
at issue, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.

The August 2006 VA examiner confirmed the veteran has pain 
and painful motion in his left shoulder (in addition to 
weakness and incoordination), and indicated these DeLuca 
symptoms, in turn, effectively decrease his range of motion 
to the extent indicated.  Consequently, considering that he 
only effectively has 20 degrees of flexion in this shoulder, 
this is less than 25 degrees from his side and, therefore, 
30-percent disabling under DC 5201.  But keep in mind he 
already has this rating and, indeed, it is the highest 
possible rating he can receive under DC 5201 since his left 
shoulder disability affects his "minor," not "major," 
upper extremity.  So there must be some other basis for 
assigning a higher rating, including extra-schedular.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Unfortunately, there is no other diagnostic code pertaining 
to the left (minor) shoulder that might provide a basis for 
assigning a disability rating higher than 30 percent.  The 
evidence shows no ankylosis of the scapulohumeral 
articulation or impairment of the humerus related to the 
service-connected left shoulder condition, as contemplated by 
DCs 5200 and 5202.  Ankylosis is the immobility and 
consolidation of the joint due to disease, injury or surgical 
procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  Because the veteran 
is still able to move his left shoulder joint - albeit not 
to the normal range, especially on flexion, by definition, 
the joint is not completely immobile.



The veteran also indicated during his August 2006 VA 
examination that he retired in 1990 because he had reached 
the required age or time needed at his job.  So there is no 
indication his left shoulder disability markedly interferes 
with his employment - meaning above and beyond that 
contemplated by his current 
30-percent schedular rating, which, itself, is generally 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 
38 C.F.R. § 4.1.  Neither is there any indication the veteran 
has been frequently hospitalized for treatment of his left 
shoulder disability; all of his evaluation and treatment, 
instead, has been on an outpatient basis, not as an 
inpatient.  So there are no grounds for referring this case 
to VA's Undersecretary for Benefits or the Director of 
Compensation and Pension Service for extra-schedular 
consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 287 (2000); Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (Aug. 16, 1996).

For these reasons and bases, the Board concludes the 
preponderance of the evidence is against a disability rating 
higher than 30 percent for the left shoulder disorder, 
in turn meaning there is no reasonable doubt to resolve in 
the veteran's favor and his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).




ORDER

A higher 80 percent rating is granted for the x-ray and other 
residuals of the skin disorder, subject to the laws and 
regulations governing the payment of VA compensation.

A separate 10 percent disability rating is also granted for 
the partial loss of the right auricle, subject as well to the 
laws and regulations governing the payment of VA 
compensation.

The claim for a rating higher than 30 percent for the left 
shoulder condition, however, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


